Citation Nr: 1125324	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for chloracne.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2010, the Board remanded this matter to the RO for additional development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence showing that the Veteran has ever been diagnosed with chloracne.  Only symptoms of a skin disorder are medically noted with no diagnosed disability.


CONCLUSION OF LAW

The criteria for service connection for chloracne are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2005 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In a May 2005 pre-rating letter the Veteran was notified that the RO had requested the Veteran's service treatment records, and if he had any in his possession to submit them to the RO.  In an August 2005 letter, the RO notified the Veteran that the service department was unable to provide the Veteran's service treatment records and he was informed of alternate records that could be substituted.  The September 2005 rating decision reflects the initial adjudication of the claim for service connection for chloracne.  Hence, the March, May and August 2005 letters-which meet all four of Pelegrini's content of notice requirement- also meet the VCAA's timing of notice requirement.

While the Veteran was not provided information regarding disability ratings and effective dates until an April 2006 notice letter, on these facts, such omission is not shown to prejudice the Veteran.  As the Board's decision herein denies the claim for service connection on appeal, no disability rating or effective date is being, or is to be, assigned.  Hence, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records and a private medical record.  The Board notes that this matter was remanded in March 2010 to assist the Veteran with obtaining private medical records from his private dermatologist.  The Veteran provided the RO with authorization to obtain his private medical records from R. N. Davis. M.D.; however, while the RO made several attempts to contact this doctor and obtain the Veteran's medical records, no response was ever received.  In a September 2010 letter, the Veteran stated that Dr. Davis had retired and that he could not find anyone who has his records.  The Board finds that the RO has made all reasonable attempts to obtain the private medical records and that further attempts would be futile.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

Additionally, it appears that the Veteran's service treatment records (STRs) for his active military service are unavailable.  The Board wishes to make it clear that it understands that the Court has held that, in cases where records once in the hands of the Government are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As noted above, the Veteran's STRs are unavailable.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare, 1 Vet. App. at 367.  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran seeks service connection for chloracne as a result of exposure to Agent Orange in Vietnam.  The Board notes that as the RO previously determined that the Veteran served in Vietnam, exposure to Agent Orange is presumed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease. A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA medical records from November 2002 to January 2003 are negative for complaints, findings or diagnosis of chloracne or other skin disorder. 

A January 2005 VA medical record reflects that physical examination of the Veteran's skin revealed no obvious rash/skin lesion.  The Veteran did not complain of a skin disorder.  

In the Veteran's February 2005 claim for VA benefits, he asserted that he has excessive oiliness of the skin, blackheads and other conditions that have been getting worse as he got older and that these skin disorders were related to his exposure to Agent Orange in service.  

An August 2005 VA medical record reflects that physical examination of the Veteran's skin revealed no obvious rash/skin lesion.  The Veteran did not complain of a skin disorder. 

In the Veteran's September 2005 notice of disagreed he asserted that while in the field in Bao Trai, in Hau Nghia province he was treated for ringworm or insect bites, and rashes breaking out all the time.  This was all treated by the medic with lotions and ointments.  

A February 2007 prescription note from R.N. Davis, M.D., a dermatologist, notes that the Veteran has facial comedones and oily complexion.  

Initially, the Board notes that there is no competent medical evidence that the Veteran, has or has ever had chloracne, thus, there can be no basis for a grant of service connection for chloracne.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability). 

The record on appeal further shows that the Veteran was not found to have skin manifestations for more than 35 years after his separation from active service.  In this regard, the Board notes that VA medical records from November 2002 to August 2005 are negative for complaints, findings or diagnosis of a skin disorder.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In light of the above, the Veteran's statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.

Moveover, while a February 2007 private medical record notes that the Veteran had facial comedones and oily complexion, the Board points out that, these symptoms, alone, without a diagnosed or identifiable underlying malady or disability, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the medical evidence in this case fails to establish the Veteran has a current skin disability, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such available evidence.  See Brammer, supra.

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However,  symptoms of facial comedones and oily complexion require specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements with regard to his subjective complaints and his history are competent, but they do not constitute competent medical evidence for the purpose of establishing a current disability.

In sum, the Board finds that there is no competent evidence to support a finding that the Veteran currently has a skin disorder upon which to predicate a grant of service connection.  Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for application in this case and the Veteran's claim for service connection for chloracne must be denied.


ORDER

Service connection for chloracne is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


